THE THIRTEENTH COURT OF APPEALS

                                    13-13-00046-CV


                          USAA TEXAS LLOYD'S COMPANY
                                       v.
                                GAIL MENCHACA


                                   On Appeal from the
                    9th District Court of Montgomery County, Texas
                            Trial Cause No. 09-05-04702-CV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED AS MODIFIED. Costs of the appeal

are adjudged against appellant.

      We further order this decision certified below for observance.

July 31, 2014